Title: Enclosure: Agencies of a Diplomatic Nature, 24 March 1804
From: Wagner, Jacob
To: Jefferson, Thomas


            
            Gouverneur Morris was appointed to London by a letter from Genl. Washington to enquire into the objections to the execution of the treaty of peace and on what terms G. Britain would enter into a treaty of commerce. Mr. M. was expected to be in London at or near the time when the letter would arrive there. I once enquired at the Auditor’s office, out of what fund he was compensated; but was informed that it did not appear he had any allowance. I conjectured however that the answer was given before due search was made. 
            John Q. Adams was ordered from the Hague to London to exchange the ratifications of the Br. treaty. He was allowed his expenses.
            Samuel Sitgreaves, one of the Commers. under the 6th. article of the Br. treaty, was sent to London to assist Mr. King in stating and removing the difficulties which had occurred at the Board. I do not find upon record, after the slight search I have made, that his allowances are specified, but I think I cannot be mistaken in stating them to be a continuance of his salary as Commissioner and repayment of his expenses.
            Mr. Dawson’s mission is so fresh in memory as not to need a statement.
            In our barbary affairs, frequent instances have occurred of special agencies and of powers in their nature diplomatic being vested in persons holding consular commissions; such as 
            The appointment of Joel Barlow by an arrangement between Messrs. Monroe and Humphreys to assist in conducting the Barbary negotiations; in consequence of which he exercised personally and by substitution very important and costly diplomatic functions.
            Messrs. Eaton, OBrien & Cathcart were authorised by the President to negotiate alterations in the treaty with Tunis, in pursuance of which Eaton & Cathcart proceeded to that city and executed the charge. The case of Mr. Davis at Tunis, without any commission, is well understood.
            The expenses of these barbary negotiations are paid or payable out of the fund appropriated for Barbary purposes.
            
          